SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2010 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . (A free translation of the original in Portuguese) Braskem S.A. Report of Independent Accountants on Limited Review of Quarterly Information (ITR) June 30, 2010 1 Braskem S.A. and its subsidiaries (A free translation of the original in Portuguese) Review Report of Independent Accountants To the Board of Directors and Stockholders Braskem S.A. 1 We have reviewed the accounting information included in the Quarterly Information (ITR) of Braskem S.A. and subsidiaries (parent company and consolidated) for the quarter ended June 30, 2010, comprising the balance sheets and the statements of operations, of changes in stockholders equity and of cash flows, explanatory notes and the performance report. This Quarterly Information is the responsibility of the Companys management. 2 Our review was carried out in accordance with specific standards established by the Institute of Independent Auditors of Brazil (IBRACON), in conjunction with the Federal Accounting Council (CFC), and mainly comprised: (a) inquiries of and discussions with management responsible for the accounting, financial and operating areas of the Company with regard to the main criteria adopted for the preparation of the Quarterly Information; and (b) a review of information and of subsequent events which have, or could have, significant effects on the financial position and operations of the Company and its subsidiaries. 3 Based on our limited review, we are not aware of any material modifications that should be made to the quarterly information referred to above in order that it be stated in accordance with the accounting practices adopted in Brazil applicable to the preparation of the Quarterly Information, consistent with the standards issued by the Brazilian Securities Commission (CVM). 4 As mentioned in Note 2, the CVM has approved several Pronouncements, Interpretations and Technical Guidance issued by the Brazilian Accounting Pronouncements Committee (CPC) to be effective as from 2010, which altered the accounting practices adopted in Brazil. As permitted by CVM Resolution No. 603/09, the Companys management has opted to present its Quarterly Information by using the accounting standards adopted in Brazil until December 31, 2009. As required by said Resolution, Note 2 to the Quarterly Information discloses this fact and also provides a description of the main changes that may have an impact on the Company's year-end financial statements, as well as explanations of the reasons that make it impractical to present an estimate of their possible effects on stockholders' equity and results of operations. 5 At June 30, 2010, Braskem S.A. and subsidiaries have an accumulated Value-added Tax on Sales and Services (ICMS) balance recoverable essentially arising from the difference between the rates applicable to incoming and outgoing inputs and products, domestic sales with tax deferral incentive, and export sales. The realization of such credits, which amount to R$ 964,664 thousand at June 30, 2010 (consolidated - R$ 1,419,006 thousand), depends on the successful implementation by Braskem S.A. management of the actions described in Note 9. The Quarterly Information (ITR) of Braskem S.A. and subsidiaries at June 30, 2010 does not include any adjustments relating to the recovery of these credits as a result of their future realization. 6 As described in Note 1(d) to the Quarterly Information (ITR), the Company and its subsidiaries are currently undergoing a business and corporate restructuring process aiming to establish a proper capital structure and have higher profitability, competitiveness and gains of scale. This process has been causing and may still cause economic and/or corporate impacts on the Company and some subsidiaries, and will determine the direction of the development of their operations. 2 Braskem S.A. and its subsidiaries 7 The Quarterly Information (ITR) mentioned in paragraph 1 above also includes comparative accounting information relating to the results of operations for the quarter and six-month period ended June 30, 2009, obtained from the corresponding ITR for that period. The limited review of the Quarterly Information for the quarter ended June 30, 2009 was conducted by other independent auditors who issued an unqualified limited review report dated August 7, 2009, including emphasis of matter paragraphs on: (i) realization of the ICMS balance recoverable; (ii) involvement of Braskem S.A. and merged entities in significant lawsuits that include those related to exemption of payment of social contribution on net income; (iii) recognition of Excise Tax (IPI) , credits that were offset against IPI itself and other federal taxes; (iv) restatement of comparative figures relating to the statements of operations and cash flows as a result of changes in accounting practices. Salvador, August 09, 2010 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" BA Felipe Edmond Ayoub Accountant CRC 1SP187402/O-4 "S" BA 3 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited Balance Sheet Parent Company Consolidated Assets Note Jun/2010 Mar/2010 Jun/2010 Mar/2010 Current assets Cash and cash equivalents 4 Marketable securities 5 Trade accounts receivable 6 Inventories 7 Taxes recoverable 9 Deferred income tax and social contribution 18 (b) Dividends and interest on capital receivable Prepaid expenses Other accounts receivable Non-current assets Marketable securities 5 Trade accounts receivable 6 Inventories 7 Taxes recoverable 9 Deferred income tax and social contribution 18 (b) Judicial deposits and compulsory loans 10 Related parties 8 (a) Other accounts receivable Investments in subsidiaries 11 Investments in associated companies 11 Other investments Fixed assets 12 Intangible assets 13 Deferred charges 14 Total assets 4 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited Parent Company Consolidated Liabilities and Shareholders Equity Note Jun/2010 Mar/2010 Jun/2010 Mar/2010 Current liabilities Suppliers Loans and financing 15 Debentures 16 Hedge operations 22 (f.3, i, i.b) Payroll and payroll charges Taxes payable 17 Dividends and interest on capital payable Advances from customers Related parties 8 (a) Other accounts payable 19 Non-current liabilities Suppliers Loans and financing 15 Debentures 16 Hedge operations 22 (f.3, i, i.b) Taxes recoverable 17 Related parties 8 (a) Long-term incentives Deferred income tax and social contribution 18 (b) Private pension plans 26 Other accounts payable 19 Minority interest Shareholders equity 20 Capital Capital reserves Carrying value adjustments Cumulative translation adjustment Treasury shares Accumulated losses Loss for the period Total liabilities and shareholders equity 5 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited Statement of Operations Parent Company Consolidated Note 04/01/2010 to 06/30/2010 01/01/2010 to 06/30/2010 04/01/2009 to 06/30/2009 01/01/2009 to 06/30/2009 04/01/2010 to 06/30/2010 01/01/2010 to 06/30/2010 04/01/2009 to 06/30/2009 01/01/2009 to 06/30/2009 Sales gross revenues Restated Restated Restated Restated Domestic market Foreign market Taxes, freight and sales returns Net sales Cost of goods sold Gross profit Income (expenses) Selling General and administrative Distribution Research and development Equity accounting results 11 (c) Depreciation and amortization Result from fixed asset disposals and others Other net operating income (expenses) 24 Operating profit before financial result Financial result 23 Financial expenses Financial revenues Profit (loss) before income tax and social contribution Income tax and social contribution  current 18 (a) Income tax and social contribution  deferred 18 (b) Net income (loss) before minority interests Minority interest Net income (loss) for the period Number of outstanding shares at the end of the period, ex treasury (in thousands) Net income (loss) per share at the end of the period - R$ 6 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited Statement of Cash Flows Parent Company Consolidated 04/01/2010 to 01/01/2010 to 04/01/2009 to 01/01/2009 to 04/01/2010 to 01/01/2010 to 04/01/2009 to 01/01/2009 to 06/30/2010 06/30/2010 06/30/2009 06/30/2009 06/30/2010 06/30/2010 06/30/2009 06/30/2009 Restated Restated Restated Restated Profit (loss) before income tax and social contribution Adjustment for the reconciliation of net income (loss) Depreciation, amortization and depletion Equity accounting Losses (gains) on investments and others Provision for losses and write-offs (investments, fixed assets, intangible assets, deferred charges) Interest, monetary and exchange variations, net Minority interests Cash generation before changes in the operating working capital Changes in the operating working capital Marketable securities Trade accounts receivable Inventories Taxes recoverable Prepaid expenses Accounts receivable from related parties Other accounts receivable Suppliers Taxes payable Long-term incentives Advances from customers Interest paid Income tax and social contribution paid Other accounts payable Generation of operating cash Proceeds from the sale of fixed assets Additions to investments (Note 2 (a.2)) Additions to fixed assets Additions to intangible assets Use of cash in investing activities 7 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited Parent Company Consolidated 04/01/2010 to 01/01/2010 to 04/01/2009 to 01/01/2009 to 04/01/2010 to 01/01/2010 to 04/01/2009 to 01/01/2009 to 06/30/2010 06/30/2010 06/30/2009 06/30/2009 06/30/2010 06/30/2010 06/30/2009 06/30/2009 Restated Restated Restated Restated Short-term debt New loans Payments Long-term debt New loans Related parties New loans Payments Dividends paid and unclaimed Capital/reserve Other 20 Generation (use) of cash in financing activities Increase in cash and cash equivalents Represented by Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period Increase in cash and cash equivalents 8 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited Statement of Changes in Shareholders Equity Retained earnings/ Carrying Cumulative Note Capital Capital reserves Treasury shares (Accumulated losses) value adjustments translation adjustment Total December 31, 2009 Unclaimed dividends Adjustment of negative goodwill Carrying value adjustments 20(c) Loss for the period March 31, 2010 Capital increase 20(a) Offset of losses Cumulative translation adjustment 3 Carrying value adjustments 20(c) Net income for the period June 30, 2010 9 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited ALL AMOUNTS STATED IN THOUSANDS OF REAIS, UNLESS OTHERWISE INDICATED 1 Operating Context (a) Braskem S.A. (Braskem or the Company) is a limited liability publicly-traded company, with its headquarters in Camaçari  BA, and operates a total of 29 industrial units, 26 in the Brazilian states of Alagoas, Bahia, Rio de Janeiro, Rio Grande do Sul and São Paulo and 3 in the United States, in Pennsylvania, Texas and Virginia. These units produce basic petrochemicals, such as ethylene, propylene and benzene, as well as gasoline and LPG (kitchen gas). In the segment of thermoplastic resins, the Company produces polyethylene, polypropylene and PVC. In addition, Braskems activities include the import and export of chemical products, petrochemicals, fuels, the production and sale of inputs consumed by companies at the Camaçari Petrochemical Complex - BA and Triunfo  RS, such as: steam, water, compressed air, electricity, the provision of several services to those companies as well as investments in others as a partner or shareholder. Braskem is controlled by Odebrecht S.A. with an indirect holding of 50.1% and 38.43% of voting and total stock, respectively. (b) In January 2010, the Companys management decided to suspend production at the industrial unit located in the city of São Paulo, which produced specialty PVC resins. This decision was based on the rising logistics costs associated with obtaining the main raw material for the unit, Monovinyl chloride (MVC), which was transferred from one of Braskems plants in Camaçari. To maintain the sale of these PVC resins, the Company signed a purchase agreement with Mexichem Colombia S.A. The unit in question has warehouses that continue to be used as distribution centers for specialty PVC and other products manufactured by the Company in other states. On December 31, 2009, Company management decided to record a R$ 25,000 provision for loss, representing the net book value of the machinery, equipment and installations no longer in use, given that the same would not result in any cash flow from either sale or possible resumption of production. (c) In May 2009, Company management announced the suspension of production of Caprolactam and the temporary closure of the industrial plant in Camaçari. This decision was based on a rigorous evaluation of the business, taking into account the market difficulties for Caprolactam in Brazil experienced in the last few years, as well as the impact of the last global financial crisis. On June 30, 2010 the Company has a provision for a loss of R$ 29,600, representing the total net book values of machinery, equipment and installations used for the production of Caprolactam, which cannot be used in the event of a resumption in production. Company management is monitoring developments in the market for Caprolactam before making any final decision on this matter. 10 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited (d) Corporate Reorganization Since its creation on August 16, 2002, Braskem has undergone an extensive corporate restructuring process, always disclosed to the market in the form of Relevant Fact notices. The main events in 2009 and 2010, as summarized below: (d.1) On April 30, and May 5, 2009, the Extraordinary General Shareholders Meetings held by Braskem and Petroquímica Triunfo S.A. (Triunfo), respectively, approved the merger of Triunfo into the Company. The net asset value merged, evaluated at book value, totaled R$ 117,990. A total of 13,387,157 class A preference shares were issued by Braskem and delivered to shareholders of Triunfo at an exchange ratio of 0.210428051882238 share of Braskem for each share of Triunfo. (Note 20.a) (d.2) On January 22, 2010, the Company announced the finalization of the negotiations that resulted in the acquisition of Quattor Participações S.A. (Quattor) ( Note 1.d.d2.iv) by the Company, in accordance with an Investment Agreement signed on that date between Odebrecht, Petroleo Brasileiro S.A.  PETROBRAS (Petrobras), Braskem and Unipar  União de Indústrias Brasileiras S.A. (Unipar). The agreement will enable Petrobras to consolidate its main petrochemical assets in Braskem, which will remain a private-sector publicly-traded company and improve its ability to compete globally. The Investment Agreement transfers to Braskem Unipars commitment to acquire, together with BNDESPAR, shares in Rio Polímeros S.A. (Riopol) amounting to 15% of its total share capital. The sale of these shares is a BNDESPAR option that can be exercised initially in June 2013. In addition, the Investment Agreement gives Braskem first-refusal rights for participating as a partner in projects involving the Rio de Janeiro Petrochemical Complex (COMPERJ) and the Suape Petrochemical Complex in Pernambuco state. The Investment Agreement will be sent to the Administrative Council of Economic Defense (CADE  anti-trust agency), together with a voluntary submittal of a Transaction Reversal Agreement. 11 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited The steps already taken in terms of the Investment Agreement include: (i) The creation of a holding company, BRK Investimentos Petroquímicos S.A. (BRK), in December 2009, to which Odebrecht and Petrobras later transferred all their common shares in Braskem. (ii) In April 2010, Odebrecht and Petrobras finalized a R$ 3,500,000 share capital increase in BRK through the issue of new shares paid up in cash. (iii) On April 14, 2010, the Board of Directors ratified the share capital increase in the Company through a private subscription that resulted in the issue of 243,206,530 common shares and 16,697,781 class A preference shares at a unit value of R$ 14.40, for a total of R$ 3,742,622, of which R$ 2,378,742 was recorded in the Capital account and R$ 1,363,880 in the Capital Reserve account (Note 20.a). (iv) On April 27, 2010, the Company disclosed, in a Relevant Fact notice, the acquisition, together with Unipar, of shares representing 60% of the total and voting capital in Quattor, through a cash payment of R$ 659,454. In accordance with the accounting practices adopted to prepare this Quarterly Information (Note 3), this acquisition generated goodwill of R$ 360,419 based, initially, on the expected future profitability of the company acquired. On the other hand, this acquisition represents a businesses combination, as established in the Technical Pronouncement - CPC 15, and the Companys management therefore engaged a specialized company to assess the fair value of the assets and liabilities acquired. This calculation, which is still not finalized, will be reflected in the financial statements to be prepared in accordance with International Financial Reporting Standards (IFRS), and disclosed as established in CVM Resolution No. 603 of November 10, 2009. On the acquisition date of March 31, 2010, Quattor held the following investments: 12 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited (v) On May 10, 2010, the Company announced the acquisition, from Unipar, of all the shares of Unipar Comercial e Distribuidora (Unipar Comercial) as well as shares representing 33.33% of total capital of Polibutenos S.A. Indústrias Químicas (Polibutenos) for cash payments of R$ 27,104 and R$ 22,362, respectively. On May 31, 2010, the Company acquired from Chevron Oronite do Brasil (Chevron), shares representing 33.33% of total capital of Polibutenos for R$ 22,482. With the acquisitions from Unipar and Chevron, Braskem now owns, directly and indirectly, 100% of the share capital of Polibutenos. In accordance with the accounting procedures adopted to prepare this Quarterly Information (Note 3), the acquisitions of Unipar Comercial and Polibutenos generated goodwill of R$ 3,828 and R$ 32,145, respectively, based on expected future profits. On the other hand, these acquisitions represented business combinations, as established in the Technical Pronouncement - CPC 15, and the Companys management therefore engaged a specialized company to assess the fair value of the assets and liabilities acquired. This calculation, which is still not finalized, will be reflected in the financial statements to be prepared in accordance with International Financial Reporting Standards (IFRS), and disclosed as established in CVM Resolution No. 603 of November 10, 2009. 13 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited (vi) On May 26, 2010, the Company filed a request to register a Public Offer with the Brazilian Securities Commission  CVM, in order to acquire the 7,688 common and 1,542,006 preference shares of Quattor Petroquímica held by minority shareholders, as a result of the change in control. These shares represented 0.68% of the total capital of Quattor Petroquímica. The Companys request is still being analyzed by the CVM. (vii) On June 18, 2010, the Extraordinary General Shareholders Meeting held by Braskem approved the merger of Quattor shares previously held by Petrobras and which represented 40% of total and voting shares of the subsidiary. The net asset value merged was evaluated at book value, on March 31, 2010 at R$ 199,356, of which R$ 164,744 was recorded in the Capital account and R$ 34,612 in the Capital reserve account. This operation involved the issuance of 18,000,087 common shares at an exchange ratio of 0.18855863182 share of Braskem for each share of Quattor, as established in the economic reports of the companies prepared by an independent specialist (Note 20.a). As a result of this share merger, Braskem now holds 100% of voting and total capital of Quattor. (viii) On June 24, 2010, Quattors Extraordinary General Shareholders Meeting approved the increase in the capital stock of 4,014,128, without the issue of new shares and paid up by Braskem with advances for future capital increase. Additionally, on June 29, 2010, the Extraordinary General Shareholders Meeting held by Quattor approved a R$ 2,578,372 reduction in its share capital, without the cancellation of shares and restitution to Braskem, its sole shareholder, of all the investments in Riopol and Quattor Petroquímica S.A. (Quattor Petroquímica). The value of these investments, on May 31, 2010, including the respective goodwill/negative goodwill, was R$ 1,189,934. As well as the investments, the values related to the advances made for future capital increases in these subsidiaries were also repaid in the total of R$ 1,388,438. (d.3) On February 1, 2010, Braskem announced to the market that its subsidiary Braskem América, Inc. (Braskem América) signed, on that same date, a share purchase and sale contract with Sunoco Inc., a U.S. oil company, through which it acquired all the total and voting capital of Sunoco Chemicals, Inc. (Sunoco Chemicals) for US$ 350 million, equivalent to R$ 620,837. Sunoco Chemicals has an annual installed capacity of 950,000 metric tons of polypropylene distributed in three plants located in Pennsylvania, West Virginia and Texas. 14 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited The transaction was finalized on April 1, 2010, when full payment was made. On the same date the name of the acquiree was changed to Braskem PP Americas, Inc. (PP Americas). In accordance with the accounting practices adopted when preparing this Quarterly Information (Note 3), the acquisition generated goodwill of R$ 62,041. On the other hand, the acquisition represented a business combination, as established in the Technical Pronouncement - CPC 15, and the Companys management therefore engaged a specialized company to assess the fair value of the assets and liabilities acquired. This calculation, which is still not finalized, will be reflected in the financial statements to be prepared in accordance with International Financial Reporting Standards (IFRS), and disclosed as established in CVM Resolution No. 603 of November 10, 2009. (d.4) On June 1, 2010, Braskem approved the spin-off of its subsidiary Varient Distribuidora de Resinas Ltda. (Varient) and the merger of the spun-off part by the new subsidiary Alcacer Distribuidora de Resinas Ltda. (Alcacer). On the same date, negotiations were concluded to sell these two subsidiaries for a total value of R$ 12,700 (Note 11). (d.5) In November 2009, Braskem and Grupo IDESA Sociedad Anónima de Capital Variable (IDESA), a traditional petrochemical company in Mexico, announced that they had put in the winning bid in a tender offer process in Mexico to implement a petrochemical project based on ethane in the Veracruz region with a supply contract through PEMEX-Gás, of 66,000 barrels/day of this input over a period of 20 years. As a result of this tender offer, Braskem and IDESA signed a Memorandum of Understanding and finalized a definitive contract on February 23, 2010, involving: (i) a commitment by Braskem-IDESA to invest in the construction of an integrated ethane cracker in Coatzacoalcos in the Mexican state of Veracruz, with production capacity of 1 million metric tons per year of ethylene and (ii) in three polyethylene plants producing approximately 1 million metric tons per year of HDPE, LLDPE and LDPE. The investment in the project, which is denominated Etileno XXI, is estimated at some US$2.5 billion, with conclusion of construction and operational startup of the unit expected in January 2015. The name of the new investee is Braskem Idesa, Sociedad Anónima Promotora de Inversión (Braskem Idesa). The fully-subscribed share capital totals 76,592,000 Mexican pesos, represented by 6,300 shares, of which 65% are owned by Braskem and 35% by Etileno XXI Sociedad Anónima de Capital Variable. On May 25, 2010, the Company paid up R$ 7,347, corresponding to its participation in the share capital of this company. 2 Presentation of quarterly information The financial statements of the Company (individual and consolidated) were prepared according to the accounting practices adopted in Brazil, which are derived from the Brazilian Corporation Law, pronouncements, guidelines and interpretations of the Brazilian Accounting Pronouncements Committee (CPC), and the rules of the Brazilian Securities Commission (CVM). As determined by the CVM, in Resolution No. 603 of November 10, 2009, the Company decided to present its Quarterly Information for the period ending June 30, 2010, in accordance with the accounting rules existing on December 31, 2009. 15 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited In the preparation of the 2009 and 2010 financial statements, the Company adopted the amendments to the corporate legislation introduced by Law 11638/07, of December 28, 2007, with the respective amendments introduced by Laws 11638/07 and 11941/09 which modify Law 6404/76 (Brazilian Corporation Law) as regards aspects of the preparation and disclosure of the financial statements. The main purpose of these laws was to update the Brazilian corporation Law in order to harmonize the accounting practices adopted in Brazil with International Financial Reporting Standards, issued by the International Accounting Standards Board  IASB. The pronouncements issued by the CPC which affected the Quarterly Information are as follows: Subject CVM Approval CPC Pronouncement Resolution Approval Date CPC 01 Impairment of assets 527/07 1/11/2007 CPC 02R Effects of changes in foreign exchange rates and conversion of financial statements 534/08 1/29/2008 CPC 03R Cash flow statement 547/08 8/13/2008 CPC 04 Intangible assets 553/08 11/12/2008 CPC 05 Disclosures about related parties 560/08 12/11/2008 CPC 06 Leasing operations 554/08 11/12/2008 CPC 07 Government subsidies and assistance 555/08 111/12/2008 CPC 08 Transaction costs and premiums on the issuance of securities 556/08 11/12/2008 CPC 09 Value-added statement 557/08 11/12/2008 CPC 12 Adjustment to present value 564/08 12/17/2008 CPC 13 Initial adoption of Law 11,638/07 and 11,941/09 565/08 12/17/2008 CPC 14 Financial Instruments: recognition, measurement and disclosure (*) 12/17/2008 (*) The CPC Guideline  OCPC No. 03, approved by CVM/SNC/SEP circular No. 03/2009, on 11/19/09, substituted CPC 14. During the 2009 financial year, the CPC issued and the CVM approved new pronouncements and technical interpretations related to the process of convergence with international accounting standards. These standards have to be adopted in the 2010 financial year and 2009 restated for the purposes of comparison. The following is a list of the pronouncements and technical interpretations that will impact the Companys Quarterly Information when the pronouncements issued in 2009 are first adopted: 16 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited Pronouncements: Subject CVM Approval CPC Pronouncement Resolution Approval Date CPC 15 Business combinations 580/09 7/31/2009 CPC 16 Inventories 575/09 6/5/2009 CPC 18 Investments in associated companies 605/09 11/26/2009 CPC 19 Investment in joint ventures 606/09 11/26/2009 CPC 20 Borrowing costs 577/09 6/5/2009 CPC 21 Interim financial statements 581/09 7/31/2009 CPC 22 Information by segments 582/09 7/31/2009 CPC 23 Accounting policies, changes in estimates and error correction 592/09 9/15/2009 CPC 24 Subsequent events 593/09 9/15/2009 CPC 25 Provisions and asset and liability contingencies 594/09 9/15/2009 CPC 26 Presentation of financial statements 595/09 9/15/2009 CPC 27 Property, plant and equipment 583/09 7/31/2009 CPC 30 Revenues 597/09 9/15/2009 CPC 31 Non-current assets held for sale and discontinued operations 598/09 9/15/2009 CPC 32 Taxes on profits 599/09 9/15/2009 CPC 33 Post-employment benefit (benefits to employees) 600/09 10/7/2009 CPC 35 Separate financial statements 607/09 11/26/2009 CPC 36 Consolidated financial statements 608/09 11/26/2009 CPC 37 Initial adoption of International Accounting Standards. 609/09 12/22/2009 CPC 38 (i) Financial instruments  recognition and measurement 604/09 11/19/2009 CPC 39 (i) Financial instruments  presentation 604/09 11/19/2009 CPC 40 (i) Financial instruments - disclosure 604/09 11/19/2009 CPC 43 Initial adoption of the technical pronouncements 15 to 40 610/09 12/22/2009 (i) CVM Resolution No. 604, of 11/19/09, revoked CPC 14. 17 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited Technical Interpretations: Technical Interpretation Subject CVM Approval ICPC Resolution Approval Date ICPC-03 Leasing operations 613/09 12/22/2009 ICPC-04 Share-based payments 614/09 12/22/2009 ICPC-05 Share transactions by the group and treasury shares 615/09 12/22/2009 ICPC-06 Hedge of net investment in foreign operations 616/09 12/22/2009 ICPC-08 Accounting for proposed dividend payments 601/09 10/7/2009 ICPC-09 Individual, separate, consolidated financial statements and the application of the equity method 618/09 12/22/2009 ICPC-10 Fixed assets and investment property 619/09 12/22/2009 ICPC-11 Receipt of customer assets 620/09 12/22/2009 ICPC-12 Changes in liabilities as a result of decommissioning 621/09 12/22/2009 Given the adoption of the new CPCs and convergence with IFRS, the Company is finalizing the preparation of its opening balance sheet as of January 1, 2009, based on the applicable standards and is reprocessing all the months in 2009 and 2010 already closed. The main impacts identified to date, and still subject to examination by the independent auditors, are: (i) the updating of fixed assets; (ii) write downs of deferred charges and some values classified as intangible assets; (iii) adjustment relative to the defined benefit pension plan; and (iv) deferred income tax and social contribution on the initial adjustments. In relation to the reprocessing of the months in 2009 and 2010, the events that might have a significant impact, besides those mentioned in respect of the opening balance sheet, are the new accounting treatment of business combinations involving the Companys recent acquisitions (Note 1.d). 18 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited (a) Companies acquired in 2010 (a.1) The balance sheets of the companies acquired during the period (Note 1.d), adjusted to reflect the Companys accounting practices, are shown below: Quattor Consolidated Braskem PP Unipar Polibutenos Americas Comercial 4/1/2010 4/1/2010 5/10/2010 5/31/2010 Assets Current Cash and cash equivalents Marketable securities Trade accounts receivable Inventories Taxes recoverable Deferred income tax and social contribution Prepaid expenses Other receivables 69 Non-current Trade accounts receivable 50 Inventory Taxes recoverable 45 Deferred income tax and social contribution Judicial deposits and compulsory loans 62 53 Related parties Other receivables Other investments 4 Fixed assets Intangible assets 14 Deferred charges Total assets 19 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited Quattor Braskem PP Unipar Consolidated Americas Comercial Polibutenos 4/1/2010 4/1/2010 5/10/2010 5/31/2010 Liability and shareholders equity Current Suppliers Loans and financing Hedge operations Salaries and payroll charges Taxes payable Income tax and social contribution  current and deferred Dividends and interest on capital payable Advances from customers Other accounts payable Non-current Loans and financing Deferred income tax and social contribution Taxes payable 74 Private pension plans Other accounts payable Non-controlling shareholders Shareholders equity Capital stock Capital and revenue reserves Retained earnings (accumulated losses) Result for the period Total liabilities and shareholders equity (a.2) Cash flow effect  Additions to investments  2010 . Consolidated Amount Cash acquired Companies acquired paid (Note 2 (a)) Net Quattor (consolidated) (Note 1, d.2 (iv)) PP Americas (Note 1, d.3) Unipar Comercial (Note 1, d.2 (v)) Polibutenos (Note 1, d.2 (v)) ( ) Braskem Idesa (Note 1, d.5) . Parent Company In addition to the amounts paid in the acquisitions mentioned above, except PP America that was acquired by Braskem America, this item comprises advances for future capital increase in subsidiaries, amounting to R$2,708,407, and capital increase in subsidiaries, amounting to R$521,596. 20 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited (b) Transitory Tax Regime (RTT) The amounts presented in the Quarterly Information as of June 30, 2010 and 2009 consider the adoption of the Transitory Tax Regime (RTT) by the Company and its subsidiaries based in Brazil, as stipulated in Law 11941/09, the aim of which is to maintain tax neutrality with respect to the changes in Brazilian corporate law introduced by Laws 11,638/07 and 11,941/09. The definitive option for the RTT was made upon filing the Statement of Corporate Economic-Fiscal Information  DIPJ for the 2008 calendar year. When applicable, the deferred tax effects generated by adhering to the RTT are recognized and presented in the items Deferred Income tax and Social Contribution (Note 18(b)). (c) Restatement of the Statements of Operations and of Cash Flow  2nd quarter/2009 (i) CPC 2R  The statements of operations and of cash flow of the overseas operations, considered dependent on Braskem, were included in the parent companys financial statements as determined in item 4 of CPC 2. With the withdrawal of the requirement previously included in CPC 2, the Company presents, for the purposes of comparison, its second quarter results in 2009 excluding the foreign subsidiaries. The CPC referred to is now known as CPC 2R. (ii) CPC 3R  The Company is restating its cash flow statement to improve presentation. 3 Significant accounting practices There were no significant changes in the accounting practices applicable to the Quarterly Information compared with those presented in the financial statements for the year ended December 31, 2009. Company management defined the functional currency of the subsidiaries PP Americas (Note 1 (d.3)) and Braskem Idesa (Note 1 (d.5)), as the US dollar and Mexican peso, respectively. As defined in CPC 2R, the effects of the translation to the Companys reporting currency were recognized in shareholders equity, in the item Cumulative translation adjustments. (a) Consolidated Quarterly Information The Consolidated Quarterly Information was prepared in accordance with the principles of consolidation established in Brazilian Corporate Law and supplementary rules issued by the CVM and includes the Quarterly Information of the Company and its subsidiaries, jointly-controlled companies and special-purpose entities (SPEs), in which it has share control or control over their activities, directly and/or indirectly, as shown below: 21 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited Participation in total capital - % HQ (Country) Jun/2010 Mar/2010 Jun/2009 Direct and indirect subsidiaries Braskem America Inc. (Braskem America) USA Braskem Argentina S.R.L. (Braskem Argentina) (ix) Argentina Braskem Distribuidora Ltda.(Braskem Distribuidora) Brazil Braskem Europe B.V. (Braskem Europa) Holland Braskem Finance Limited (Braskem Finance) Cayman Islands Braskem Incorporated (Braskem Inc.) Cayman Islands Braskem Importação e Exportação Ltda. (Braskem Importação) Brazil Braskem Participações S.A. (Braskem Participações) Brazil Braskem Petroquímica S.A. (IPQ Argentina) Argentina Braskem Petroquímica Chile Limitada (Braskem Chile) Chile Braskem PP Americas Inc. (PP Americas) (i) USA CCI - Comercial Importadora S.A. (CCI) (ii) Brazil Company Alagoas Industrial - CINAL (CINAL) Brazil Copesul International Trading INC. (CITI) (iii) British Virgin Islands Lantana Trading Co. Inc. (Lantana) The Bahamas Ideom Tecnologia Ltda. (Ideom) Brazil Braskem Chile Limitada (IPQ Chile) Chile IQ Soluções & Químicas S.A.(Quantiq) Brazil Ipiranga Química Armazéns Gerais Ltda. (IQAG) Brazil ISATEC Chemical Research. Development and Analyses Ltda. (ISATEC) Brazil Natal Trading (iii) British Virgin Islands Politeno Empreendimentos Ltda. (Politeno Empreendimentos) Brazil Varient Distribuidora de Resinas Ltda (Varient) (iv) Brazil Quattor Participações S.A. (Quattor) (v) Brazil Quattor Petroquímica S.A. (Quattor Petroquímica) (v) Brazil Quattor Química S.A. (Quattor Química) (v) Brazil Quattor Petroquímica Ltd. (Quattor Ltd) (v) British Virgin Islands Rio Polímeros S.A. (Riopol) (v) Brazil Polibutenos S.A. Indústrias Químicas (Polibutenos) (vi) Brazil Mauá Resinas S.A. (Mauá Resinas) (v) Brazil Norfolk Distribuidora Ltda. (Norfolk) (v) Brazil Norfolk Trading S.A. (Norfolk Trading) (v) Brazil Commom Industries Ltd. (Commom) (v) Brazil Unipar Comercial e Distribuidora S.A. (Unipar Comercial) (vi) Brazil Jointly-controlled (vii) CETREL S.A. - Environmental Protection Company ("CETREL") Brazil Polietilenos de America S.A.(POLIMERICA) Venezuela Polipropileno Del Sur S.A.(PROPILSUR) Venezuela Special-purpose Entity (SPE) Multimarket Investment Fund Crédito Privado Sol (FIQ Sol) (viii) Brazil 22 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited (i) Company acquired in April 2010. (Note 1.d.3) (ii) Company merged by Braskem Importação in September 2009. (iii) Subsidiaries merged by Braskem Inc. in December 2009. (iv) Company set up in September 2009 from Quantiq and sold in June 2010. (Note 1.d.4) (v) Companies acquired in April 2010. (Note 1.d.2) (vi) Companies acquired during the month of May 2010. (Note 1.d.2.(v)) (vii) Investments consolidated proportionately, in accordance with CVM Instruction No. 247/96 (viii) Fund consolidated in accordance with CVM Instruction No. 408/04 (ix) Company merged by IPQ Argentina in August 2009 Inter-company investments and equity accounting results, as well as the balances of assets and liabilities, revenues and expenses and the unrealized profits arising from operations between consolidated companies, were eliminated in the consolidated Quarterly Information. Goodwill based on the fair value of fixed assets were reclassified to a specific asset account, in accordance with CVM Instruction No. 247/96. As defined in paragraph 1 of Article 23 of CVM Normative Instruction No. 247/96, the Company did not proportionately consolidate the Quarterly Information of the jointly-controlled entity Oil Refinery Rio-Grandense S.A. (RPR). The information of this subsidiary would not significantly alter the Companys consolidated Quarterly Information. (b) Reconciliation of shareholders equity between the Parent Company and the Consolidated Shareholders equity Jun/2010 Mar/2010 Parent Company Exclusion of the gain on sale of investments between consolidated companies Reversal of the amortization of goodwill related to the sale of investments between consolidated companies Consolidated 4 Cash and Cash Equivalents Parent Company Consolidated Jun/2010 Mar/2010 Jun/2010 Mar/2010 Cash and banks Financial investments in Brazil Abroad Total 23 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited The financial investments in Brazil are represented, mainly, by investment in Braskems exclusive fund (FIQ Sol) that, in turn, holds fixed income instruments and time deposits. The applications overseas consist of sovereign fixed income instruments or those issued by first-tier financial institutions (Time Deposit) , which are very liquid in the market. All the financial investments were classified as held for trading and are measured at their fair values with variations recognized in the results of operations. 5 Marketable Securities Consolidated Jun/2010 Mar/2010 Current US Treasury Bills Shares held for trading 85 85 Investment in FIQ Sol  held for trading Investments in foreign currencies  held for trading Non-current Subordinate quotas in investment funds Others Total Parent Company The US Treasury bills were classified by the Company as available for sale, and yield an average interest rate of 0.93% p.a. The changes in fair value were recorded in the account Carrying value adjustments, in net equity (Note 20 (c)). 6 Trade Accounts Receivable Parent Company Consolidated Jun/2010 Mar/2010 Jun/2010 Mar/2010 Customers Domestic market Foreign market Allowance for doubtful accounts Total In current assets In non-current assets Total 24 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited 7 Inventories Parent Company Consolidated Jun/2010 Mar/2010 Jun/2010 Mar/2010 Finished products and work in process Raw materials, production inputs and packaging Maintenance materials (i) Advances to suppliers Imports in transit and others Total In current assets In non-current assets (i) Total (i) Based on past consumption, certain inventories of maintenance materials were classified in non-current assets. 25 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited 8 Related Parties ( a) Parent Company Balances Jun/2010 Assets Liabilities Current Non- current Related Parties (Current and Non- current) Current Non- current Subsidiaries Braskem Chile (ii) Braskem Distribuidora (viii) Braskem Europa (i) Braskem Importação (viii) Braskem Inc. (vii) (xii) (xiii) (xiii) Braskem Participações 96 (ii) Cinal (i) (viii) 83 (xiv) Ideom (viii) IPQ Argentina (i) IPQ Chile (i) IQAG (viii) ISATEC (viii) Lantana 52 (vii) Polibutenos (viii) Politeno Empreendimentos 22 (viii) Quantiq (iii) (viii) 1 (xiv) Quattor (viii) Quattor Petroquimica (i) (x) Quattor Química (i) (viii) Riopol (i) (ix) Unipar Comercial (i) (viii) Jointly-controlled CETREL 12 (i) 64 (xiv) RPR (i) (xiv) Associate Borealis (iv) Related companies BRK (viii) Construtora Norberto Odebrecht ("CNO") (xiv) Odebrecht Plantas Industriais (OPIP) (xiv) Petrobras (v) (xi) (xiv) (xiv) Petrobras International Finance (PFICO) (xiv) Refinaria Alberto Pasqualini ("REFAP") (xiv) Others (i) 4 (xiv) SPE FIQ Sol (vi) As of June 30, 2010 As of March 31 2010 26 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited Groups of accounts in which the transactions are recorded: 27 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited Parent Company (continued) Transactions in the January to June/2010 results Purchases of raw materials, Financial Cost of production/ Product sales services and utilities revenues/ (expenses) (i) General and administrative expenses Subsidiaries Braskem America Braskem Argentina Braskem Distribuidora Braskem Europa Braskem Importação Braskem Inc, Cinal 66 Ideom IPQ Argentina IPQ Chile IQAG 2 ISATEC 51 Lantana 2 Polibutenos 70 Politeno Empreendimentos 1 Quantiq 22 Quattor Quattor Petroquimica Quattor Química Riopol Unipar Comercial Jointly-controlled CETREL RPR Associate Borealis 5 5 Post-employment benefit plans Fundação Petrobras de Seguridade Social ("PETROS") Odeprev  Odebrecht Previdência (ODEPREV) Triunfo Vida Related companies CNO OCS  Insurance manager and broker (OCS) OPIP Petrobras PIFCO REFAP As of June 30, 2010 As of June 30, 2009 (i) Includes the effect of foreign exchange variations 28 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited The inter-company transactions between the Company and related companies are made on terms equivalent to the averages practiced with third parties, subject to the following: (i) For the purchase of naphtha from Petrobras and REFAP, the price of naphtha and other oil byproducts is that practiced in the international market, considering a clause related to the quality of parafinicity and contaminants in the naphtha delivered; and (ii) For the sales to foreign subsidiaries, the collection period of 180 days is longer than that established for other customers. (a.1) Consolidated In consolidated non-current assets, the item related parties, totaling R$ 130,092, comprises: (i) R$ 51,640 related to the loan contract with Petrobras, bearing the TJLP + interest of 2% p.a. (ii) R$ 23,901 related to Petrobras receivables; and (iii) R$ 54,551 related to receivables from Propilsur. (b) Key management personnel The Company considers Key management personnel to be the members of the Board of Directors and of the Executive Board, comprised of the CEO and vice-presidents, Transactions affecting the results Parent Company Consolidated Jun/2010 Jun/2009 Jun/2010 Jun/2009 Compensation Short-term benefits to employees and management 19,918 Post-employment benefits 87 Benefits on contract termination 36 36 Long-term incentive Total Balance sheet  Parent Company/ Consolidated Jun/2010 Mar/2010 Long-term incentive Total 29 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited 9 Taxes Recoverable Parent Company Consolidated Jun/2010 Mar/2010 Jun/2010 Mar/2010 IPI recoverable ICMS (a) PIS and Cofins PIS  Decrees 2,445 and 2,449/88 Income tax and social contribution Tax on net income  ILL Others Total In current assets In non-current assets Total (a) ICMS The Company has accumulated a balance of ICMS recoverable over the past few years largely from acquisitions of fixed assets, domestic sales with tax deferral incentives and foreign sales. This accumulation is most notable in the states of Bahia, Rio Grande do Sul and São Paulo, where the majority of the production units are concentrated. The tax credit in São Paulo State relates to the Quattor Petroquimica and Quattor Química production units. Company management has been prioritizing a series of actions to maximize the use of these credits and does not currently expect to incur any loss in connection with them. Of particular note among the actions of management are: · The agreement with the State of Rio Grande do Sul to maintain full deferral of ICMS on the import of naphtha and limit the use of accumulated ICMS credits to a monthly average of R$ 8,250 for offset against the monthly balances due by the units in this state; · The agreement with the state government of Bahia to increase the percentage reduction in the calculation base for ICMS due on the imported petrochemical naphtha, lowering the effective rate to 5.8%, as defined in paragraphs 9 and 10 of Article 347 of the ICMS Regulation of the State of Bahia (Decree 11,059 of May 19, 2008); · The signing in November 2009, with no effect on the previous item, of an Agreement with the State of Bahia, ensuring the effective implementation of State Decree 11,807, of October 27, 2009, which gradually reduces the effective ICMS rate on domestic naphtha acquired in the same state from 17% to 0% up to March 2011. On June 30, 2010, the rate was 8%. · Agreement with the State of Rio Grande do Sul to use R$ 9,600 per year of the ICMS credit balance to pay for the acquisition of goods for investments in the same state; 30 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited · Importation of raw materials using the prerogatives defined in customs legislation, ensuring a lower generation of ICMS credits; · Maintaining the increase in the calculation base for ICMS on fuel sales to the industrial refiner, from 40% to 100%, as defined in Article 347 of the ICMS Regulation in the State of Bahia; and · Substitution of exports of co-products with domestic operations. Given the tax rule that limits the short-term use of ICMS credits arising from the acquisition of fixed assets and managements projection of the period of time the other credits will be realized, on June 30, 2010, R$ 771,144 in the parent company and R$ 982,686 in the consolidated, of which R$ 211,542 relates to the accumulated balance of Quattor Petroquimica and Quattor Química (Mar/2010  R$ 796,010 parent company and consolidated) were classified in non-current assets. 10 Judicial Deposits and Compulsory Loans  Non-current Assets Parent Company Consolidated Jun/2010 Mar/2010 Jun/2010 Mar/2010 Judicial deposits Tax contingencies Labor contingencies and others Compulsory deposit Eletrobrás In non-current assets Total 31 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited 11 Investments (a) Information about investments Share in total Adjusted net income (loss) for the period Adjusted shareholders equity (unsecured liabilities) capital (a.1) Investments by the parent company (%) Jun/2010 Jun/2010 Jun/2009 Jun/2010 Mar/2010 Subsidiaries Braskem America Braskem Argentina Braskem Chile Braskem Distribuidora Braskem Europa Braskem Finance Braskem Idesa Braskem Inc, Braskem Participações CCI 4 CINAL CITI Ideom IPQ Argentina IPQ Chile 3 IQAG ISATEC Natal Trading Polibutenos Politeno Empreendimentos Quantiq Quattor Quattor Petroquímica(*) Riopol Unipar Comercial Varient Jointly-Controlled CETREL RPR Affiliates Borealis CODEVERDE Sansuy Administração, Participação, Representação e Serviços Ltda (*) Information to be made available along with the financial information of such subsidiary . 32 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited Share in Adjusted net income (loss) for the period Adjusted shareholders equity (unsecured liability) total capital (%) (a.2) Investments by subsidiaries Jun/2010 Jun/2010 Jun/2009 Jun/2010 Mar/2010 Braskem América PP Americas Braskem Distribuidora Braskem Argentina Braskem Importação 6 14 IPQ Argentina Lantana Braskem Participações Ideom Braskem Inc Lantana Quantiq IQAG IPQ Chile IPQ Argentina Braskem Europa Jointly Controlled Propilsur Polimerica Quattor Quattor Química Commom Mauá Resinas 39 Norfolk 31 Polibutenos Quattor Petroquímica Quattor Química Riopol Common Norfolk Trading 33 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited (b) Movement of investments in subsidiaries, jointly-controlled companies and affiliates Second Quarter Premium Dividends Adjustment Adjustment Balance (Goodwill) Capital and Amortization Gain in to for Balance on Split- Acquisition Paid when Increase Interest Shareholders' of Premium Participation Shareholders' Currency Provision Sale of on 3/31/2010 Off of Shares Acquiring (Decrease) on Equity Equity (goodwill) (share) Equity Conversion for Losses Investments 6/30/2010 Subsidiaries and jointly-controlled companies Domestic subsidiaries Alcácer - 1,320 - (1,320) - Braskem Distribuidora 90,673 - 891 - 91,564 Braskem Participações 953 - (57) - 896 CETREL 123,578 - 5,819 (505) 849 - 129,741 CINAL 20,577 - (420) - 20,157 ISATEC 1,525 - (602) - 923 Polibutenos - - 12,699 - - - 332 - 13,031 Quantiq 99,135 - 3,301 - 102,436 Quattor - - 498,391 - 1,435,756 - (90,792) - 1,843,355 RPR 3,860 - 7,410 - - (2,593) - - - 8,677 Riopol - - 328,723 - - - 640 - 329,363 UNIPAR Comercial - - 30,932 - - - 2,026 - 32,958 Varient 13,315 (1,319) - 507 - (12,503) - Other (*) - - 690,558 34,362 - - (1,445) - 723,475 - - - Foreign subsidiaries Braskem America 309,411 - - - 28,379 - (5,505) - - (2,578) 12,280 - - 341,987 Braskem Chile 4,526 - 155 - 4,681 Braskem Europa 120,526 - 4,603 - 125,129 Braskem IDESA - - 7,347 - 7,347 Braskem Inc. 12,656 - - - 180,760 - (7,847) - - 4,583 - - - 190,152 Braskem Finance 31,830 - (4,946) - 26,884 IPQ Argentina 9,030 - (49) - 8,981 IPQ Chile 1,463 - (34) - 1,429 - Total for subsidiaries - - Affiliates Borealis 24,150 - 1,107 - 25,257 CODEVERDE - Total for affiliates - (*) considers information of subsidiary Quattor Petroquímica. 34 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited Accumulated Premium (Goodwill) Dividends Adjustment Balance Paid when Capital and Amortization Gain in Adjustment to for Balance on Split- Acquisition Acquiring Increase Interest Shareholders' of Premium Participation Shareholders' Currency Provision Sale of on 12/31/2009 O ff of Shares Investments (Decrease) on Equity Equity (goodwill) (share) Equity Conversion for Losses Investments 6/30/2010 Subsidiaries and jointly-controlled companies Domestic subsidiaries Alcácer - 1,320 - (1,320) - Braskem Distribuidora 89,127 - 2,437 - 91,564 Braskem Participações 2,331 - (1,435) - 896 CETREL 115,993 - - - 5,369 (1,901) 8,948 (969) 2,301 - 129,741 CINAL 19,588 - 569 - 20,157 ISATEC 1,917 - (994) - 923 Polibutenos - - 12,699 - - - 332 - 13,031 Politeno Empreendimentos 9 - (9) - - Quantiq 94,244 - (27) 8,219 - 102,436 Quattor - - 498,391 - 1,435,756 - (90,792) - 1,843,355 RPR - 9,554 - - (877) - - - 8,677 Riopol - - 328,723 - - - 640 - 329,363 UNIPAR Comercial - - 30,932 - - - 2,026 - 32,958 Varient 14,007 (1,319) - - - (1,256) 1,071 - (12,503) - Other (*) - - 690,558 34,362 - - (1,445) - 723,475 - Foreign subsidiaries Braskem America 3,821 - - - 335,467 - (7,003) - - (2,578) 12,280 - - 341,987 Braskem Chile 4,989 - (308) - 4,681 Braskem Europa 114,826 - 10,303 - 125,129 Braskem IDESA - - 7,347 - 7,347 Braskem Inc. 15,679 - - - 180,760 - (856) - - (5,431) - - - 190,152 Braskem Finance 32,697 - (5,813) - 26,884 IPQ Argentina 8,200 - 781 - 8,981 IPQ Chile 1,481 - (52) - 1,429 - Total for subsidiaries Affiliates Borealis 20,684 - 4,573 - 25,257 CODEVERDE - Total for affiliates - (*) considers information of subsidiary Quattor Petroquímica. 35 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited (c) Equity accounting results Parent Company Consolidated Jun/2010 Jun/2009 Jun/2010 Jun/2009 Equity in the results of subsidiaries and jointly-controlled companies (63,818) (65,538) 9,996 (4,814) Equity in the results of associates 4,573 563 4,573 Amortization of goodwill (969) (5,867) (969) (5,867) Provision for investment losses (5,379) (475) 13,600 12 Fixed Assets Consolidated Jun/2010 Mar/2010 Average annual rates depreciation/ Cost Depreciation/ accumulated exhaustion Net Net Exhaustion (%) Land Buildings and improvements Machinery, equipment and installations Mines and wells Furniture and fixtures IT equipment Projects in progress Laboratory / safety equipment Others Parent Company The projects in progress largely involve the implementation of projects in industrial units, operating improvements to increase the working life of machinery and equipment and projects in the areas of health, safety and the environment. Consolidated fixed assets include a provision for impairment loss of R$ 523,959 recorded by the subsidiaries Riopol and Quattor Química prior to the acquisition of these companies by Braskem. 36 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited 13 Intangible Assets Consolidated Average annual Jun/2010 Mar/2010 rates of Accumulated amortization Cost amortization Net Net (%) Goodwill based on expected future profitability (i) Trademarks and patents Software and usage rights Parent Company (i) The goodwill based on expected future profitability was amortized through to December 31, 2008, over the maximum term of 10 years. From 2009, this type of goodwill is no longer systematically amortized, but is subject to an annual test of recoverability, as defined in CPC 01, In addition, during the current quarter under analysis, the Company generated the following goodwill on the acquisitions mentioned in Note 1(d): Companies Amount Quattor Goodwill generated on acquisition (Note 1 d(iv)) Polibutenos Goodwill generated on acquisition (Note 1 d(v)) Quattor Petroquímica Goodwill transferred through the capital reduction in Quattor (Note 1 d(viii)) PoliBrazil Resinas Recorded in Quattor Petroquímica prior to acquisition Total 14 Deferred Charges The balance on June 30, 2010 refers to expenses incurred during the construction period of the industrial plants (pre-operating expenses), which are being amortized over periods that vary between five and ten years. The Company and its subsidiaries opted to maintain the existing balance as of December 31, 2008 until fully amortized, subject to analysis of recoverability, as defined in Article 299-A of Law 6,404/76, modified by Article 25 of Law 11941/09. 37 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited 15 Loans and Financing Annual financial charges Consolidated Exchange or monetary index Average interest (except when otherwise indicated) Jun/2010 Mar/2010 Foreign currency Eurobonds Note (15.a) Note (15.a) 3,055,985 2,314,074 Repurchase agreement US$ Monthly Libor + 0.95% Prepayment of exports Note (15.b) Note (15.b) 3,618,963 2,740,373 Medium-term notes US$ 11.75% 473,600 455,132 Financing of raw materials US$ 3.02% (2.57% - Mar/2010) 20,717 16,509 Financing of fixed assets(ii) US$ 4.45% 381,202 BNDES Post-fixed monetary restatement (UMBNDES) (i) 8.69% (7.30% - Mar/2010) 110,927 12,406 US$ 6.43% (6.11% - Mar/2010) 253,831 186,427 Working capital US$ 7.63% 697,729 691,194 US$ 100% do CDI 535,753 US$ 100% do CDI + 2.5% 75,617 Project Financing (NEXI) YEN 0.95% over the TIBOR (Note 15,c) 88,293 94,155 Net transaction costs Note (15,h) Note (15,h) (32,387) Brazilian currency Working Capital Post-fixed monetary restatement 105.0% to 112.5% of the CDI (117.5% - Mar/2010) 1,078,514 604,175 12.14% 251,210 TR Fixed interest of 9.93% 83,427 81,407 FINAME TJLP 5.72% (4.64% - Mar/2010) 11,694 190 9.71% BNDES TJLP 3.36% (2.83% - Mar/2010) 2,673,441 1,347,923 BNB 8.52% (9.02% - Mar/2010) 231,670 410,526 FINEP Post-fixed monetary restatement (TJLP) Average fixed interest of 0.03% 74,136 78,785 FUNDES 6.0% 172,354 LEASING 13.79% 327 Net transaction costs Note (15,h) Note (15.h) (21,680) Total Current liabilities Non-current liabilities Total Parent Company Current liabilities Non-current liabilities Total 38 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited (i) UMBNDES BNDES monetary unit (ii) Financing for the acquisition of PP Americas, obtained from Crédit Agricole Corporate & Investment Bank New York Branch, with a principal value of US$ 210,000,000 for payment over 5 years in 5 semi-annual installments of US$ 42,000,000, the first of which is due on April 1, 2013. (a) Eurobonds The composition of Eurobond operations is shown below: Consolidated Issue Date Amount of issue US$ 000s Maturity Interest (% p.a.) Jun/2010 Mar/2010 Jul/1997 Jun/2015 Jun/2005 150,000 N/A Apr/2006 200,000 N/A Sept/2006 275,000 Jan/2017 Jun/2008 500,000 Jun/2018 May/2010 400,000 May/2020 Total N/A no stated maturity In May 2010, the subsidiary Braskem Finance finalized the issue of US$ 400 million in bonds with a coupon and effective interest rate for investors of 7.00% p.a. maturing in May 2020. This total was used to refinance some costly short-term debt, as well as pay down some long-term financing. (b) Prepayment of exports The composition of prepayment of exports operations is shown below: Consolidated Date Initial amount US$ 000s Maturity Cost (% p.a.) Jun/2010 Mar/2010 Jul/05 Jun/10 Variation in US$ + Six-month Libor + 2.05 Dec/05 Dec/12 Variation in US$ + Six-month Libor + 1,60 Jul/06 Jun/13 Variation in US$ + 2.67 Jul/06 Jul/14 Variation in US$ + 2.73 Mar/07 Mar/14 Variation in US$ + 4.10 Apr/07 Apr/14 Variation in US$ + 3.40 Nov/07 Nov/13 Variation in US$ + 3.53 Mar/08 Jan/15 Variation in US$ + Six-month Libor + 2.40 Mar/08 Feb/15 Variation in US$ + Six-month Libor + 2.50 Mar/08 Mar/12 Variation in US$ + Six-month Libor + 1.70 Apr/08 Mar/13 85% of CDI Sept/08 Sept/13 Variation in US$ + Six-month Libor + 2.75 Oct/08 Oct/13 Variation in US$ + 5.64 May/09 Jan/11 Variation in US$ + Six-month Libor + 4.00 Aug/09 Jul/11 Variation in US$ + Six-month Libor + 5.00 Sept/09 Sept/15 100% of CDI + 2.75 Mar/10 Mar/15 Variation in US$ + Six-month Libor + 4.67 Mar/10 Mar/15 Variation in US$ + Six-month Libor + 4.69 Mar/10 Mar/15 Variation in US$ + Six-month Libor + 4.67 May/10 May/15 Variation in US$ + Six-month Libor + 2.40 Jun/10 Jun/16 Variation in US$ + Six-month Libor + 2.60 Total 39 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited (c) Project financing In March and September 2005, the Company obtained loans in Japanese currency from Nippon Export and Investment Insurance ("NEXI"), of YEN 5,256,500,000 - R$ 136,496 and YEN 6,628,200,000  R$ 141,529, respectively. The principal is being paid in eleven semi-annual installments, with the first in March 2007 and the last in June 2012. As described in (Note 22(f.3)), the Company entered into swap contracts for all of this debt in order that the annual financial cost of the loan received in March 2005 was 101.59% of the CDI and that the loans received in September 2005 were 104.29% and 103.98% of the CDI. The swap contracts were made with first-tier foreign banks and their maturities, currency, rates and amounts are perfectly matched to the debt contracted. The result of the swap contracts is included in the financial result (Note 23). (d) Payment schedule The amounts of financing maturing over the long term is as follows: Consolidated Jun/2010 Mar/2010 2014 2016 onwards 40 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited (e) Guarantees The Company provided the following guarantees for its financing: Parent Company Total Amount of Maturity guaranteed financing Guarantees BNB Jun/16 Mortgage of plants, pledge of machinery and equipment and bank guarantee BNDES Jul/17 Mortgage of plants, land and property, pledge of machinery and equipment NEXI Jun/12 Insurance policy Financing of working capital Dec/14 Pledge of trade notes, fiduciary assignment of credit rights FINEP Oct/15 Bank guarantee FINAME May/12 Lien of equipment Prepayments Mar/14 Mortgage guarantees and land (f) Borrowing costs capitalized The Company adopts the accounting practice of capitalizing financial charges during the construction period of the assets involved, establishing as policy the application of an average weighted cost of borrowing, including the variation in the exchange rate and monetary restatement, applied to the balance of fixed assets under construction. The average interest rate in the period was 7.07% p.a. (-9.21% p.a. Jun/2009), including the variation in the exchange rate and monetary restatement. The amounts capitalized in each quarter are as shown below: Expenses (revenue) Consolidated Jun/2010 Jun/2009 Gross charges (-) Financial charges capitalized in the period Financial charges in the result of operations 41 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited (g) Covenants Some of the loan contracts of the Company and its subsidiaries establish limits for certain indicators linked to the capacity for indebtedness and payment of interest. The first indicator establishes a limit for the indebtedness of the Company and its subsidiaries based on their EBITDA generating capacity. This is calculated by dividing the Companys consolidated net debt by its consolidated EBITDA over the past twelve months. This indicator is calculated in reais or U.S. dollars, depending on the contractual conditions. If calculated in US$, the closing PTAX is used to calculate the net debt and the average US$ over the last four quarters to calculate the EBITDA. The second indicator defined in the contracts is the division of consolidated EBITDA by net interest, which corresponds to the difference between interest paid and interest received. This indicator is determined on a quarterly basis and only calculated in US$. A summary of these operations and their limiting factors is provided below: Operation Indicator/Limit Currency Debentures Net Debt/EBITDA < 4.5 R$ Nexi financing Net Debt /EBITDA < 4.5 US$ EBITDA /Net interest > 1.5 Medium-term Notes Net Debt /EBITDA < 4.5 R$ Prepayment of exports Net Debt /EBITDA < 4.5 US$ EBITDA/Net Interest > 2.0 The calculation of EBITDA for these operations is determined as follows: Consolidated Debentures EBITDA LB (-) DOP (+) DAC (+/-) ORD Nexi, prepayment of exports and Medium-term Notes EBITDA LB (-) DOP (+) DAC (+/-) ORD (+) DJCP LBGross profit ORDOther operating revenue and expenses DOPGeneral, administrative and selling expenses DJCPDividends and interest on capital received from non-consolidated companies DACDepreciation allocated to the cost of products sold 42 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited The penalty for failing to comply with these commitments is the possibility of anticipating debt maturities, except for the operations involving debentures and Medium-Term Notes , when debt can only be prepaid by the issuance of new debt with a new indicator limit, after the issue, of more than 4.5. On June 30, 2010, all the commitments assumed were met. (h) Transaction costs (consolidated) The expenses incurred to structure certain loans were considered as part of the cost of the transaction as defined in CPC 08. The movement of this item of expenditure was as follows: Jun/2010 Mar/2010 Prepayment Working Prepayment Working of exports Eurobonds Capital Total of exports Eurobonds Capital Total Balance at the beginning of the period Initial balance of acquired companies Amortizations Balance at the end of the period The amounts to be appropriated to future results are as follows: Prepayment Working of exports Eurobonds Capital Total 2014 onwards 43 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited 16 Debentures (public issues not convertible into shares) Consolidated Issue Unit Value Expiry Interest Payment of interest Jun/2010 Mar/2010 13th, R$ 10 Jun/2010 104.1% of CDI Semi-annually, from Dec/2005 14th, R$ 10 Sept/2011 103.5% of CDI Semi-annually, from Mar/2007 17 Taxes Payable Parent Company Consolidated Jun/2010 Mar/2010 Jun/2010 Mar/2010 Current IPI PIS and COFINS Income tax and social contribution ICMS Installment Program  Law 11941/09 (iii) Installment Program  PM 470/09 (ii) PAES - Law 10684/03 (i) Others Total Non-current COFINS - Law 9718/98 Education, SAT and INSS Installment Program  Law 11941/09 (iii) PAES - Law 10684/03 (i) Others Subtotal (-) Judicial deposits Total (i) Special installment program - PAES - Law 10684/03 The merged companies IPQ and Trikem and the subsidiary CINAL adhered to the Special Installment Program (PAES), implemented by Federal Law 10684/03. IPQ opted for this installment program due to the cancellation of Comprobatory Compensation Documents (DCCs) related to the acquisition and offset of third-party tax credits. Trikem made this option as a result of withdrawing from the lawsuit contesting the increase in COFINS from 2% to 3%, instituted by Law 9718/98. 44 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited Even though the Company was making the payments on time and meeting all the legal requirements, the National Treasury Attorney excluded Trikem from PAES on two occasions. In both cases, the Company obtained legal rulings determining it could remain in the installment program. The Company opted to exercise the right conceded by Law 11941/09 to pay the outstanding balance of PAES in revised installments and, as a result, withdrew from all the litigation related to its exclusion from the previous installment program. (ii) Installment program of Provisional Measure (PM) 470/09 As a result of the benefits conceded by Provisional Measure 470/09, of October 13, 2009, the enactment of Law nº 12249, of June 11, 2010, and based on the opinion of its external legal advisors, the Company withdrew from the legal actions and administrative proceedings seeking recognition of its tax credits arising from the acquisition of inputs with a zero tax rate and the benefits related to IPI credit, and confirmed its adhesion to the installment program defined in the legislation referred to. The changes during the second quarter of 2010 were as follows: Balance on March 31, 2010 (+) SELIC interest rate Settlement of the outstanding balance with cash and the use of income tax and social contribution losses (*) Balance on June 30, 2010 - (*) Tax credits through December 2009 were used to settle this obligation. (iii) Installment program of Law 11941/09 Law 11941 was published on May 27, 2009, and established the conditions for paying federal tax debts in installments. Of particular note among these conditions are: i) the payment can be made in up to 180 months; ii) the discounts related to fines, interest and charges vary according to the installment payment period; iii) there is the possibility of using remaining income tax and social contribution losses to settle the fines and interest. In accordance with this Law, Braskem has adhered to the installment program and, since November 30, 2009, has been paying the minimum amounts established by the Law. The Brazilian Tax Authority is expected to make available a computer application, during 2010, to consolidate the debt included in the program, which should confirm the values recorded. Based on an analysis of the expected outcomes of the legal and administrative processes, prepared by its external legal advisors, the Company decided to include the following taxes in the installment program: i) CSL of R$ 1,012,235; ii) IPI credit arising from the purchase of raw materials and fixed assets of R$ 91,461; iii) COFINS resulting from the legal discussion on the increase in rate from 2% to 3% established in Law 9718/98 of R$ 61,570; and iv) several other taxes totaling R$ 55,446. In relation to the installment period, Company management opted for 180 months. 45 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited The installments due are shown below: Parent Company Consolidated Installment balance as of December 31, 2009 (+) New taxes and arrears charges included in the installment program (-) Minimum payments (+) SELIC interest rate Installment balance as of March 31, 2010 (+) Opening balance of the companies acquired (i) (-)Minimum payments (+) SELIC interest rate Installment balance as of June 30, 2010 In current liabilities In non-current liabilities Total (i) Balance on March 31, 2010 of Quattor Química  R$ 85,762 and Quattor Petroquímica  R$ 800. As established in the Law, the Company will lose all the reductions on arrears charges if it fails to pay three installments, whether or not consecutive. 46 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited 18 Income Tax and Social Contribution (a) Reconciliation of the effects of income tax and CSL in the results of operations Parent Company Consolidated Jun/2010 Jun/2009 Jun/2010 Jun/2009 Profit (loss) before income tax, social contribution, and participation of non-controlling shareholders (Expense) benefit at the income tax and social contribution standard rate of 34% Income tax and CSL on equity accounting Tax effects of exemption from social contribution Other permanent differences Effects of non-recognition of income tax on tax losses Effects of tax debt installment program (Note 17) Changes in Part B of LALUR, without constitution of deferred taxes RTT (Note 2 (b)) Others Social contribution - payment in installments, Law 11941/09 Tax benefits (SUDENE and PAT) Effect of income tax and social contribution in the results Composition of Income Tax (IRPJ) and Social Contribution (CSL): Current SUDENE and PAT Social contribution - payment in installments, Law 11941/09 Income and social contribution - current Income and social contribution - deferred Total of income tax and social contribution in the results 47 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited (b) Composition of deferred income tax and social contribution Composition of deferred income tax Parent Company Consolidated Jun/2010 Mar/2010 Jun/2010 Mar/2010 Assets Tax losses Goodwill amortized Temporary provisions RTT Other temporary differences In current assets In non-current assets Total Liabilities RTT Exchange variance Other temporary differences In non-current liabilities Total Composition of deferred social contribution Parent Company Consolidated Jun/2010 Mar/2010 Jun/2010 Mar/2010 Assets Social contribution losses Goodwill amortized Temporary provisions RTT Other temporary differences In non-current assets Total Liabilities RTT Exchange variance In non-current liabilities Total 48 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited (c) Social contribution (CSL) On December 31, 2009, the Company's management, based on the opinion of its legal advisors, announced its decision to exercise the right granted by Law 11941/09 to pay the CSL of the merged companies Trikem and Polialden in installments, with respect to the lawsuits challenging the constitutionality of Law 7689/88. It should also be noted that the Company, based on the opinion of its legal advisors, did not considered it advisable to pay the amounts that are required as isolated penalty in installments. Indeed, the Taxpayers Council has repeatedly ruled, also in cases to which the Company is party, that the imputation of an isolated penalty and fine on assessment for the same taxable event is illegal. The amount of the fines under discussion, updated by the SELIC rate until June 30, 2010, is R$ 119,606. Moreover, considering that in the case of OPP Química, the government has not proposed an action for rescission, the Company believes that, legally, the first decision in its favor is still valid. Therefore, the assessment notices issued by the Federal Revenue Service related to the merged company OPP Química will also not be included in the installment program. The amount under discussion, updated by the SELIC rate until June 30, 2010, is R$ 223,865. Finally, the Company is still studying the possibility of challenging in court the validity of the fine on assessment that was charged by tax authorities. The reason for this is that the Company, based on the opinion of its legal advisors, believes that up until the filing of the request to withdraw its administrative and judicial appeals, it is not in arrears with the Government. The amounts under analysis, updated by the SELIC rate until June 30, 2010, is R$ 180,301. (d) Tax incentives (d.1) Income tax Up to the base year 2011, the Company has the right to a 75% reduction in the income tax due on profits from the sale of basic petrochemical products and utilities produced at the Camaçari plant. The three polyethylene plants located in Camaçari enjoy the same reduction up to base years 2011, 2012, and 2016. The PVC plants in Camaçari and Marechal Deodoro (AL) also have a right to the benefit until the base years 2013 and 2019 respectively. The production of caustic soda, chlorine, ethylene dichloride, and caprolactam have the benefit of a 75% reduction in the income tax rate up until the base year of 2012. (d.2) Tax on Sales and Services - ICMS The Company has been granted ICMS tax incentives by the State of Alagoas through the Integrated Development Program of the State of Alagoas - PRODESIN. This incentive is intended to stimulate the installation and expansion of industries in that state and is recorded in the results for the year under the account "Other operating income". 49 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited 19 Other Accounts Payable Parent Company Consolidated Jun/2010 Mar/2010 Jun/2010 Mar/2010 Credit notes Customer commissions / bonuses Insurance premiums Provision for recovery of environmental damages (i) Market value of derivative instruments Various legal provisions (ii) Advances from customers Lease agreements Demobilization of plants Notes payable Negative goodwill on the acquisition of investments (iii) Other accounts payable Total In current liabilities In non-current liabilities Total (i) The Company maintains a provision for future expenses with restoration of the environmental damage in some of its industrial plants. (ii) The Company makes provisions for the amounts involved in legal disputes considered as probable losses based on the opinion of its legal advisors. The amount of the provision for the civil and labor cases is calculated considering the amount claimed by the plaintiff and the Company's historical percentage of loss in the settlement of lawsuits of this nature (Note 21). The composition of these provisions is as follows: Parent Company Consolidated Jun/2010 Mar/2010 Jun/2010 Mar/2010 Labor claims Tax litigation Civil proceedings Other contingencies 50 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited (iii) Negative goodwill arises from the acquisition of the following companies: Parent Company Consolidated Jun/2010 Jun/2010 Riopol Unipar Comercial Quattor Petroquímica PP Americas CINAL 20 Shareholders' Equity (a) Capital On June 30, 2010, the Company's subscribed and paid up capital is R$ 8,016,667 represented by 798,832,552 shares without par value divided into 451,669,063 common shares, 346,569,671 preferred shares class "A", and 593,818 preferred shares class "B". In May 2009, due to the merger of Triunfo (Note 1.d.d.1), the Company's capital increased by R$ 97,379, from R$ 5,375,802 to R$ 5,473,181, by issuing 13,387,157 preferred shares class "A". The Company's Extraordinary General Meeting held on February 25, 2010 authorized the increase of capital, independently of changes in the bylaws, up to the limit of 1,152,937,970 shares, of which 535,661,731 are common shares, 616,682,421 are preferred shares class "A" and 593,818 preferred shares class "B". The amount of preferred shares without voting rights or with restricted voting rights may not exceed the limit of two thirds of the Company's total capital. On April 14, 2010, the Company's Board of Directors approved the increase of capital in the form of private subscription by issuing 259,904,311 new shares of which 243,206,530 are common shares and 16,697,781 are preferred shares class A with an issue value of R$ 14.40 per share totaling R$ 3,742,622. The amount of R$ 1,363,880 was credit to the capital reserve and R$ 2,378,742 to capital, which increased from R$ 5,473,181 to R$ 7,851,923, representing 780,832,465 shares divided into 433,668,976 common shares, 346,569,671 preferred shares class A, and 593,818 preferred shares Class B. The General and Extraordinary Meeting held on June 18, 2010 approved the merger of Quattor shares by Braskem. This merger resulted in an increase in capital and reserves of Braskem totaling R$ 199,356, of which R$ 164,744 was allocated to capital and R$ 34,612 to the capital reserve. Due to the capital increase mentioned above, the Company's capital increased from R$ 7,851,923 to R$ 8,016,667 through the issuance of 18,000,087 common shares. 51 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited (b) Treasury shares On June 30, 2010, the Company held in treasury 1,506,060 preferred shares class "A" with the value of R$ 11,932 due to the percentage that the merged company Triunfo owned in Braskem. The total value of these shares is R$ 18,871 calculated at the average price of trading at Bovespa on June 30, 2010. (c) Carrying value adjustments This account, created by Law 11638/07, has the purpose of recording amounts that are already part of the shareholders' equity and not yet included in current results of operations, but which will be in the future. The Company has the following amounts in this account: Consolidated Jun/2010 Mar/2010 Original IR & CSL Net Original IR & CSL Net value deferred value value deferred value Financial assets classified as available for sale Hedging transactions Braskem S.A. Braskem Inc. Braskem America Total 21 Contingencies (a) Labor and social security Collective Bargaining Agreement - Clause 4 The Union of Workers in the Petrochemical, Chemical, Plastics and related Industries and Companies in the State of Bahia ("SINDIQUÍMICA") and the Union of Petrochemical and Synthetic Resin Industries of the State of Bahia ("SINPEQ") have challenged in court the enforceability of the clause of indexation of wages contained in the collective labor agreement in regards to a public order (economic plan) established in 1990 that restricted salary increases. The Company was operating factories in the region in 1990 and is a member of SINPEQ. The labor union claims a wage adjustment retroactively. In December 2002, the Supreme Court affirmed the previous decision of the Labor Court ruling that the law of economic policy prevails over collective bargaining agreements and therefore no adjustment was due. In 2003, SINDIQUÍMICA requested an Amendment of Judgment against the latter decision, which on May 31, 2005 was unanimously rejected. 52 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited On October 24, 2005, SINDIQUÍMICA appealed judgment. The appeal was referred to the Attorney General's Office, which rendered an opinion completely favorable to SINPEQ in November 2006. The trial of the appeal was initiated on June 28, 2007, being suspended by a request for review of one of the judges. The Company's management, based on the opinion of its external legal consultants, believes that the outcome of the action will be favorable for SINPEQ and, thus, no provision has been made for this case. INSS The Company is party to several administrative and judicial proceedings concerning social security matters, which, adjusted by the Selic rate until June 30, 2010, total R$ 273,118. The Company's management, based on the opinion of its legal advisors, who believe as possible the chances of success in these cases, considers that it is not necessary to set aside any amount on account of these notifications and therefore has not made provision for that purpose. Other labor and social security contingencies · In the second quarter of 2005, the Union of Workers in Chemical and Petrochemical Industries of Triunfo - RS and Camaçari - BA filed several lawsuits requiring the payment of overtime. Appropriate defenses were presented for these actions and the Company's management, based on the position of its legal advisors, does not expect losses at the end of these trials. · On June 30, 2010, the Company and its subsidiaries were defedants in 1,444 labor and compensation claims, including those mentioned above, involving a total of approximately R$ 507,999 (Mar/10 - R$ 479,294). Based on the assessment of its legal advisors, most of these actions should be ruled in favor of the Company. For the cases with an expectation of probable loss, the Company and its subsidiaries have made provisions of R$ 19,301. (b) Taxes (i) IRPJ and CSL The Brazilian Federal Revenue Service (SRF) sent an official notification to the merged company Copesul in 1999, claiming underpayment of IRPJ and CSL for 1994, related to the monetary restatement of the balance sheet and equity method adjustment, arising from accounting recognition of dividends distributed by its subsidiary overseas. The updated amount of the action totals R$21,910. The case awaits judgment of appeal made by National Treasury with the High Court of Tax Appeals. The Company's legal advisors assessed the chance of success of this process as possible. (ii) IPC/BTNF - Law No. 8200/91 In 1995 the Federal Revenue Service assessed the merged company Copesul for allegedly underpaying income tax (IRPJ) and social contribution (CSL) in fiscal years 1992 to 1994 due to the use of differences between indexes IPC/BTNF without the restrictions imposed by Law No. 8200/91. The assessment notice was judged valid in 1996. Since then, the National Treasury Attorney could have filed for Tax Enforcement to collect the debts from the merged company Copesul. 53 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited The Government, however, under a preliminary order issued in an action to prevent the Federal Revenue Service from demanding the IR and CSL in and after the fiscal year 1995, understood that it would be barred from receiving these debts. Despite having passed the statute of limitations period, the Treasury filed for Tax Enforcement in 2006 intending to collect them. Braskem filed a writ of mandamus to cancel the record of this outstanding debt. The TRF of the 4th region granted Braskem's claim. The Treasury appealed to the Superior Court of Justice ("STJ"). On August 3, 2010, the STJ denied the appeal filed by the Treasury, which can still further appeal this decision. The Company has not made any provision related to this matter because, based on the opinion of its external legal advisors, it believes that the chances of success are probable, mainly as a result of the recent decision of the STJ. (iii) ICMS In 2009, the subsidiary Quattor Química was assessed by SEFAZ SP for alleged underpayment of value-added taxes (ICMS) due to utilization of tax credits arising from purchases of taxable goods from a taxpayer located in the State of Bahia which were exported by the Company. The updated amount of the debt is R$267,392, and the assessment notice is pending trial in the lower courts. The Company, based on the opinion of its legal advisors, believes that its chances of success are possible. (c) Other lawsuits of the Company and its subsidiaries Civil The Company has civil lawsuits filed by the owner of a former distributor of caustic soda and by the transportation company that provided services for this former distributor in total amount on June 30, 2010 of R$ 30,312. The plaintiffs seek compensation for damages related to alleged breach of distribution contract by the Company. The evaluation of the management, supported by the opinion of its legal advisors responsible for these cases, is that the actions are likely to be dismissed and therefore no provisions were made. Corporate Some holders of incentive preferred stock proposed actions originally against the merged companies Nitrocarbono, OPP Química, Salgema, Trikem, Polialden, and Politeno. They claim participation in the profits remaining after the payment of preferential dividends on the same basis as holders of common stock and/or, depending on the case, class "A" preferred shares, along with voting rights until the distribution of dividends is restored as intended. The amount involved in the lawsuits, all with a chance of a possible success, is R$ 23,568. 54 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited 22 Financial Instruments Non-derivative financial instruments Braskem and its subsidiaries held on June 30, 2010 and March 31, 2010 the following non-derivative financial instruments, as defined by OCPC 03. Book value Fair value Jun/2010 Mar/2010 Jun/2010 Mar/2010 Cash and cash equivalents (Note 4) Financial investments in Brazil FIQ Sol Investments Fixed income investments Financial investments abroad Investment funds in foreign currency Time deposits Marketable securities (Note 5) American treasury bills Securities held for trading 85 85 85 85 FIQ Sol investments Investment funds in foreign currency Loans (Note 15) Foreign currency Repurchase agreement Working capital BNDES Eurobonds Financing of raw materials Financing of fixed assets Medium-Term Notes Prepayments of exports Project financing Local currency Working capital FINAME BNDES BNB FINEP FUNGES LEASING Debentures (Note 16) Debentures 55 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited Risks and derivative financial instruments (a) Risk management The Company is exposed to market risks arising from changes in commodity prices, exchange rates, and interest rates, as well as credit risk arising from the possibility of default of counterparties in financial investments, accounts receivable, and derivatives. The Company has adopted procedures for managing market and credit risks in conformity with its Financial Management Policy and Risk Management Policy. The objective of risk management is to protect the Company's cash flow and reduce threats to the funding of its operating working capital and investment programs. (b) Exposure to foreign exchange risks The Company has business operations denominated in or indexed to foreign currencies. The Company's raw materials and products are in accordance with or heavily influenced by international commodity prices, which are usually denominated in U.S. dollars. Additionally, the Company has long-term loans in foreign currencies, which cause exposure to changes in exchange rates between the Brazilian real and the foreign currency. The Company manages its exposure to exchange rates through a mix of debt in foreign currencies, investments in foreign currencies, and derivatives. The Company's policy for foreign exchange risk management includes maximum and minimum limits of coverage that must be followed, which are continuously monitored by the management. (c) Exposure to interest rate risks The Company is exposed to the risk that a change in floating interest rates may cause an increase in its interest expenses related to payments of future interest. Its debt in foreign currency at floating rates is mainly subject to fluctuations in LIBOR. Its local currency debt is mainly subject to the variation of TJLP, fixed rates in Brazilian real and the daily variation of the CDI. (d) Exposure to risks with commodities The Company is exposed to price fluctuations of various petrochemical commodities, in particular, its main raw material naphtha. The Company seeks to pass on price fluctuations of raw materials caused by fluctuations in international prices. However, part of its sales may be made through contracts with fixed prices or with a maximum and/or minimum fluctuation band. These contracts can be commercial agreements or derivative contracts relating to future sales. On June 30, 2010, the Company did not have any of these contracts outstanding that would qualify as a derivative. 56 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited (e) Exposure to credit risks The operations that subject the Company to a concentration of credit risk mainly relate to bank current accounts, financial investments, and other accounts receivables where the Company is exposed to the risk of the financial institution or the customer involved. In order to manage this risk, the Company maintains bank current accounts and financial investments with large financial institutions, considering the concentrations according to their rating and the price observed daily in the market for credit default swaps referenced to the institutions, as well as netting contracts that minimize the total credit risk arising from the various financial transactions entered into between the parties. With respect to customer credit risk, the Company protects itself by performing a rigorous analysis before granting credit and obtaining collateral and guarantees when considered necessary. (f) Derivative financial instruments The Company uses derivative financial instruments for the following purposes: f.1) Hedge: The hedging activities are performed in accordance with the Company's policies. The Financial Management Policy includes an ongoing program of short-term hedge for the currency risk arising from its operations and financial items. The other market risks are addressed on a case-by-case basis for each operation. In general, the Company includes the need of a hedge in the analysis of prospective transactions and tries to tailor the hedge to the operations being considered in addition to maintaining the hedge for the full term of the operation that it is covering. The Company may elect derivatives as hedges for the purposes of applying Hedge Accounting according to OCPC 03. The designation as a hedge is not mandatory. In general the Company would choose to designate derivatives as a hedge for accounting purposes when it is expected that this results in a significant improvement in showing the offsetting effects of derivatives on the variations of the hedged items. On June 30, 2010, the Company had financial derivative contracts with a nominal value of R$ 3,184,574 (Mar/2010 - R$ 2,385,688) of which R$ 279,655 was related to hedge transactions linked to financing of projects and R$ 2,904,919 linked to export prepayment and loan operations (see f, f.3 (i.a) and (i.b) below). There were no derivatives used for other purposes. On June 30, 2010, Braskem Inc. settled in advance US$ 100 million of the export prepayment operations in its liabilities. Consequently it settled the interest rate swap, which was linked to the EPP, of the same amount. This debt settlement was made at the accrued value and the swap at its market value. The Company incurred a financial expense of US$ 6.99 million as a result of the swap settlement. 57 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited f.2) Modify the return of other instruments: The Company may use derivatives to modify the return on investments or interest rates or the monetary restatement of financial liabilities according to its judgment as to the most appropriate conditions for the Company. If the risk of the modified return through derivatives is substantially lower for the Company, the transaction is considered a hedge . When the Company uses derivatives to modify the returns on investments, it seeks to equalize the obligations of the derivative with the rights represented by the investments. When it uses derivatives to modify the interest rate or the monetary restatement of liabilities, its purpose is to equalize the rights of the derivative with the obligations in the liabilities. These operations to modify the return on investments or interest rate or index to adjust financial commitments are made for an amount not exceeding the investment or underlying commitment. The Company does not take leveraged positions in derivatives. On June 30, 2010, the Company had no operations of this nature. f.3) Monetization of certain risks: the Company may use derivatives to monetize certain risks that it deems acceptable due to its export profile. When monetizing a risk, Braskem earns a financial income in exchange for financial compensation to the counterparty in the occurrence of a specific event. On June 30, 2010, the Company had no operations of this nature. All derivative financial instruments held at June 30, 2010 were made on the OTC market with large financial counterparties under global derivative contracts in Brazil and abroad. Derivative financial instruments are recognized in the balance sheet at their fair value as an asset or liability depending on whether the fair value represents as a positive or negative balance for the Company, respectively. Derivative financial instruments are necessarily classified as "held for trading". The periodic variations of the fair value of derivatives are recognized as financial income or expense in the period in which they occur, except when the derivative is designated and qualified for accounting purposes as a cash flow hedge during the period in question. The fair value of derivatives is obtained as follows: a) Public sources, when the derivative is traded on an exchange b) By discounted cash flow techniques when the derivative is a forward purchase or sale agreement or swap contract c) Models for evaluating option contracts such as the Black-Scholes model when the derivative has the characteristics of an option. The assumptions of evaluation (inputs of the models) are obtained from sources that reflect the most current observable market prices, particularly the future interest curves and prices of currencies published by the Stock and Futures Exchange, the spot exchange rates published by the Central Bank of Brazil, and international interest curves published by widely known pricing service companies such as Bloomberg or Reuters. 58 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited On June 30, 2010, the Company did not have derivatives that required unobservable assumptions for calculating their fair value. The table below shows the operations with derivative financial instruments of Braskem and its subsidiaries as of June 30, 2010. The "Loss (gain)" column shows the effect recognized in financial income or expense associated with the settlements and the variation in fair value of derivatives in the period ended June 30, 2010: Consolidated Carrying Nominal Fair value Loss value Fair value Identification value Maturity Mar/2010 (Gain) adjustments Jun/2010 Derivative operation Yen-CDI swap (Note 22, f.3i (i.a)) (*) 279,655 Jun/2012 Non-current liabilities ("Other accounts payable") 22,558 22,558 Hedge accounting operations Interest rate Swaps (LIBOR x fixed rate) (**) US$ 625,000,000 Oct/2013 94,050 Interest rate Swaps (LIBOR x fixed rate) (**) US$ 457,500,000 Jul/2014 15,518 Interest rate Swaps (LIBOR x fixed rate) (**) US$ 320,000,000 Mar/2015 Interest rate Swaps (LIBOR x fixed rate) (**) US$ 210,000,000 Apr/2015 US$ 1,612,500,000 109,568 Current liability 57,238 Non-current liability 52,330 109,568 (*) Exchange hedge of NEXI financing (**) Interest rate hedge (designated for hedge accounting) 59 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited i) Operations outstanding on June 30, 2010 On June 30, 2010, the Company and its subsidiaries held the following derivative financial instruments: i.a) Swaps linked to project financing (NEXI) The Company held on June 30, 2010 four currency swap contracts with a total nominal value of R$ 279,655 to hedge loans obtained in yen with floating interest rates and maturities in March and June, 2012. The objective of these swaps is to mitigate the risk of fluctuations in the exchange rate between the real and yen related to the funding and the risk of variation in future expenses with the interest payments. The periods, amounts, settlement dates, and interest rates in yen of the swaps match the financing terms. The Company intends to maintain these swaps until the settlement of the loans. The characteristics of each swap transaction are listed below: Identification Nominal value Interest rate Maturity date Fair value Jun/2010 Mar/2010 Swap NEXI I 104.29% CDI Jun/12 Swap NEXI II 101.85% CDI Mar/12 Swap NEXI III 103.98% CDI Jun/12 Swap NEXI IV 103.98% CDI Jun/12 These contracts may require that Braskem make guarantee deposits under certain conditions. On June 30, 2010 there was no guarantee deposit placed by Braskem in relation to these derivatives. The counterparties in these operations are top-tier banks with a credit rating of A or better according to Moody's, Standard & Poors, or Fitch, which is consistent with the discount rates used to reflect the credit risk of the counterparties. The Company has elected not to designate these swaps as hedges for the application of hedge accounting since the main risk protectedthe variation of the exchange rateis satisfactorily represented by the offsetting results of exchange variation of the loan and the variation of the derivative's fair value. Consequently, the periodic variations of the fair value of the swaps are recorded as financial income or expense in the same period in which they occur. On June 30, 2010, the Company recognized a financial income of R$ 3,624 related to the variation in the fair value of these swaps between March 31, 2010 and June 30, 2010. i.b) Interest rate swaps related to prepayments of exports The Company and its subsidiary, Braskem Inc., held on June 30, 2010 twenty-two interest rate swap contracts with a nominal value totaling US$ 1,612,500,000 relative to export prepayment debts contracted in U.S. dollars and at floating interest rates (Libor basis) in October/2008, April/2009, and June/2010 maturing in October/2013, July/2014, and March and April/2015 (Note 15(b)). In these swaps the Company receives floating rates (LIBOR) and pays fixed rates, periodically, coinciding with the cash flow of the prepayment debt. The purpose of these swaps is to mitigate the variation of future debt costs caused by fluctuations in the LIBOR rate. The periods, amounts, settlement dates, and floating interest rates match the financing terms. The Company intends to maintain these swaps until the settlement of the loans. 60 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited For hedge accounting purposes these swaps were designated as cash flow hedges of the risk of fluctuations in LIBOR on the specified debts. The periodic variation of the fair value of the derivatives designated as cash flow hedges that are highly effective in offsetting the variations in cash flow of the item hedged are recognized in the shareholders equity as "Carrying value adjustments " until the date in which the respective variation of the hedged item impacts the result. The impacts of LIBOR on the hedged item are expected to impact the results of the Company and its subsidiary in each period of appropriation of the interest on the debt, beginning on the date of disbursement until its maturity. The Company tests the effectiveness of these hedges on each reporting date by the cumulative monetary offset method. Under this method the hedge is considered effective if the cash flow variation of the derivative is between 80% and 125% of the hedged item caused by the risk that is being covered. The test of effectiveness as of June 30, 2010, showed that derivatives were effective in offsetting variations of the hedged item caused by fluctuations in LIBOR from the time of contracting the derivatives until the end of the reporting period, and that all other conditions for qualification of these instruments for hedge accounting are met. Consequently, the effective portion of variation in fair value of the derivatives, amounting to R$ 3,504 (Note 22, f.3 (iii)), was recorded as "Carrying value adjustments". The Company reclassified the amount of R$ 16,118 from carrying value adjustments to financial income. These figures refer to the portion of the offsetting effect of the derivatives on the hedged item relative to the period ended June 30, 2010. The characteristics of each swap transaction are listed below, by company: Braskem Inc.: Identification Nominal value US$ 000s Interest rate Maturity date Fair value Jun/2010 Mar/2010 Swap EPP I Oct/13 Swap EPP II Oct/13 Swap EPP IV Oct/13 Swap EPP V Oct/13 Swap EPP VI Oct/13 Swap EPP VII Oct/13 Swap EPP VIII Oct/13 Swap EPP IX Oct/13 Subtotal Settled in the quarter Swap EPP III Oct/13 Total In current liabilities In non-current liabilities Total Braskem S.A.: 61 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited Identification Nominal value US$ 000s Interest rate Maturity date Fair value Jun/2010 Mar/2010 Swap EPP X Mar/14 Swap EPP XI Jul/14 Swap EPP XII Nov/13 Swap EPP XIII Nov/13 Swap EPP XIV Apr/14 Swap EPP XV Apr/14 Swap EPP XVI Jun/13 Swap EPP XVII Mar/15 Swap EPP XVIII Mar/15 Swap EPP XIX Mar/15 Swap EPP XX Mar/15 Total In current liabilities In non-current liabilities Total The "Interest Rate" column shows the contractual fixed rate that the Company pays in exchange for receiving LIBOR. These contracts may require that the Company and its subsidiary make guarantee deposits under certain conditions. On June 30, 2010 there was no guarantee deposit placed by the Company and its subsidiary with respect to these derivatives. The counterparties in these operations are banks with a credit rating of A or better according to Moody's, Standard & Poors, or Fitch, which is consistent with the discount rates used to reflect the credit risk of the counterparties. The amount at risk from the derivatives held by the Company on June 30, 2010, defined as the highest loss that could result in one month and in 95% of cases, under normal market conditions, was estimated by the Company at US$ 119,323 thousand for the EPP swaps and R$ 16,970 for the NEXI swaps. 62 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited ii) Exposure by counterparty The Company's exposure to risk of default of counterparties to derivative financial instruments is listed in the table below, considering the market values of the derivatives together with guarantees: Counterparty Principal Exposure Jun/2010 Barclays 85,571 BBVA 360,300 BES 450,375 Caixa Geral Calyon 135,113 Citibank 294,323 Deutsche Bank 333,276 HSBC 387,323 (3,517) JP Morgan 262,600 Santander 740,580 In order to manage the credit risk, the Company takes into account the rating and market prices for Credit Default Swaps referring to the counterparties in derivatives, as well as entering into netting contracts that minimize the total credit risk arising from the various financial transactions entered into between the parties. (iii) Components of Carrying value adjustments account due to hedging The Company designated certain derivatives as cash flow hedges resulting in balances on the carrying value adjustments account (Note 20(c)). The appropriations of interest are allocated to interest costs in the group of financial expenses. The summary of changes in the account is as follows: Changes in the Balance Appropriation of effective portion Balance on Mar/2010 interest of hedges on Jun/2010 Swaps EPP Braskem Inc. (72,175) Swaps EPP Braskem S.A. (11,296) Swaps EPP Braskem Americas 21 (83,471) (g) Sensitivity analysis The financial instruments, including derivatives, may be subject to changes in fair value, as a result of fluctuations in commodity prices, foreign exchange rates, interest rates, shares and share indexes, price indexes and other variables. The analysis of the sensitivity of derivative and non-derivative financial instruments to these variables is as follows: 63 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited i) Risk selection The Company selected three market risks that may affect the value of its financial instruments: a) U.S. dollar-Real exchange rate; b) Japanese Yen-Real exchange rate; c) Libor floating interest rate. For the risk sensitivity analysis, the Company reports exposures to currencies as if they were independent, i.e., without reflecting in the exchange rate exposure the risks of changes in other exchange rates that could be indirectly influenced thereby. ii) Selection of scenarios In accordance with CVM Instruction 475/08, the Company includes three scenarios in the sensitivity analysis, one probable scenario and two scenarios that may represent adverse effects for the Company. When preparing the adverse scenarios, the Company only took into account the impact of the variables on financial instruments, including derivatives, and on the items covered by hedge operations . No account was given to the global impact on the Companys operations, due to revaluation of inventories, future revenues and costs. Considering that the Company manages its exchange exposure on a net basis, the adverse effects arising from the appreciation of the U.S. dollar against the Brazilian Real may be mitigated by opposite effects in Braskems results of operations. The probable scenario considered was the FOCUS research published by the Brazilian Central Bank on March 31, 2010. Concerning interest rate variables not included in FOCUS research, the probable scenario considered was the same percentage variation as the CDI and, as to exchange rate variables not included in FOCUS research, the probable scenario considered was the same percentage variation of the U.S. dollar-Real. A 25% increase in the U.S. dollar-Real exchange rate was considered in the possible adverse scenario and 50% in the extreme scenario compared with the closing U.S. dollar-Real rate at June 30,2010. A 25% increase in the Japanese Yen-Real exchange rate was considered in the possible adverse scenario 50% in the extreme scenario compared with the closing Japanese Yen-Real exchange rate at June 30, 2010. A 25% decrease in the Libor interest rate was considered in the possible adverse scenario and 50% in the extreme scenario compared with the rate quoted at June 30, 2010. The sensitivity amounts in the tables below are variations in the value of financial instruments according to each scenario, except for table (v), which shows the future cash flow variations. iii) Sensitivity to U.S. dollar-Real exchange rate The sensitivity of each financial instrument, including derivatives and the items covered by them, to the U.S. dollar-Real exchange rate variation is as follows: 64 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited Instrument Probable Possible adverse scenario (25%) Extreme adverse scenario (50%) BNDES Eurobonds Working capital/structured operations Raw materials financing 43 Investment funds in foreign currency Medium-Term Notes Export prepayments Time deposits U.S. treasury bills Export prepayments debt, plus hedge, of which: Prepayment debt S w ap EPP(see f, f.3, i.b) iv) Sensitivity to Japanese Yen-Real exchange rate The sensitivity of each financial instrument, including derivatives and the items covered by them, to the Japanese Yen-Real exchange rate variation is as follows: Instrument Probable Possible adverse scenario (25%) Extreme adverse scenario (50%) Project finance (NEXI), plus swaps, of which: Debt (NEXI) 73 Swaps (NEXI) (Note f.3 (i.a)) v) Sensitivity of future cash flows to Libor floating interest rates The sensitivity of future interest income and expenses of each financial instrument, including derivatives and the items covered by them, is stated in the table below. The figures represent the impact on financial income (expenses), considering the average term of the respective instrument. Instrument Probable Possible adverse scenario (25%) Extreme adverse scenario (50%) Working capital/structured operations Raw materials financing Export prepayments Export prepayment debt, plus hedge, of which: Prepayment debt Swap EPP (Note f.3(i.b)) 65 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited 23 Financial Result Parent Company Consolidated Jun/2010 Jun/2009 Jun/2010 Jun/2009 Financial income Interest income Monetary variations Exchange variations Gains on derivative operations Other Financial expenses Interest expenses Monetary variations Exchange variations Losses on derivative operations Interest on tax debts  SELIC (i) Tax expenses on financial operations Discounts granted Transaction costs of borrowing  amortization Present value adjustment appropriation Other Net financial result (i) Includes interest on tax debts included in the installment programs. (Note 17(ii) (iii)) 24 Other Operating Income (Expenses), Net In the first half of 2009, the Company recognized the amount of R$96,562 resulting from the successful outcome in a lawsuit filed by merged Copesul questioning the expansion of the PIS and COFINS calculation basis enacted by Law 9718/98. 25 Insurance Coverage Braskem and its subsidiaries, according to the policy approved by the Board of Directors, maintain a broad risk and insurance management program. In the second quarter of 2010, during the process of renewing the insurance programs of Quattor and Riopol, it was possible to apply the improvements obtained in the insurance and risk program of Braskem over the last years, thus increasing coverage and optimizing costs, whether through replication or simple inclusion of assets/operations in the current program. Specifically in the risk management area, the risk assessment practices and procedures have been extended to the units of Quattor and Riopol, observing the principles adopted by Braskem. Also in the second quarter of 2010, an insurance program was established for the PP Americas operation in the United States of America, structured according to the best practices of that country associated with the Companys insurance and risk policy. 66 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited The all-risk insurance policies of Braskem (which includes Quattors assets), Riopol and Braskem Americas have Maximum Indemnity Limits established based on the amounts of Maximum Possible Loss, deemed as sufficient to cover eventual losses, in view of the nature of the Companys activities and advice of its insurance consultants. Braskems insurance policy (including Quattor) is effective for 18 months, ending on October 8, 2011. For Riopol, the insurance policy is effective for 12 months starting on March 30, 2010, and at the end of this period, its assets could be included in Braskems insurance policy. Limits and volume of assets insured in all-risk insurance policy. Maximum Indemnity Limits Insurance Total Amount Insured (Property damage + Loss of profit) US$ million US$ million Braskem & Quattor Riopol Quantiq 65 99 Total In addition, the Company takes out civil liability, transportation, sundry risks and vehicle insurance. The risk assumptions adopted are not subject to review by our independent accountants. 26 Private Pension Plans The actuarial commitments with retirement and pension benefit plans are evaluated according to CVM Resolution 371/2000. (a) ODEPREV The Company maintains a defined contribution scheme for its employees managed by ODEPREV, a private pension plan entity founded by Odebrecht S.A. ODEPREV offers to participants of the sponsoring companies, the defined contribution optional plan, in which an individual retirement savings fund is opened and accumulates the monthly and periodical participant contributions, as well as monthly and annual sponsor contributions. 67 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited On June 30, 2010, ODEPREV participants comprise 3,181 active individuals (Jun/09  2,582). Company contributions in the first half of 2010 were R$3,821 (1 st half of 2009  R$3,344) and participant contributions amounted to R$13,654 (first half of 2009 R$10,511). (b) PETROS - Fundação PETROBRAS de Seguridade Social · PETROS Copesul Plan Braskem and some employees of the merged Copesul contribute to PETROS - Fundação PETROBRAS de Seguridade Social under defined retirement and pension benefit plans. On June 30, 2010, participants comprise 271 active individuals (Jun/09 - 326). Company contributions in the first half of 2010 were R$2,152 (first half of 2009  R$2,237) and participant contributions amounted to R$1,488 (first half of 2009  R$1,983). As provided in PETROS bylaws and pertinent legislation, if significant and insufficient technical reserves occur, the sponsors and participants will contribute with additional funds or plan benefits will be adjusted to the resources available. Up to the end of the current quarter, no addition was required. (c) COPESULPREV  Copesul Supplementary Private Pension Plan In May 2003 Copesuls Board of Directors approved the Copesul Supplementary Private Pension Plan called COPESULPREV, a private plan, of the defined contribution type. This plan is intended to cover the employees not included in the PETROS plan, which is currently closed to new entrants. PETROS - Fundação PETROBRAS de Seguridade Social independently manages the plan, separately from any other private pension plan currently managed by that entity, in compliance with provisions of the Supplementary Law No. 109/2001. Due to the withdrawal of sponsorship by the Company in August 2009, no contributions were made to the plan in 2010 (in the first half of 2009, the Company contributions were R$764 and participant contributions amounted to R$620). (d) Fundação Francisco Martins Bastos  FFMB The Company, due to the merger of IPQ, sponsors Fundação Francisco Martins Bastos - FFMB, a supplementary private pension entity, which aims at administering and executing the private pension defined benefit plan of the former employees of the Ipiranga Group. In June 2009, the Company formalized with FFMB the request to withdraw from the Benefits Plan and respective addenda, in accordance with Fundaçãos bylaws. The calculation of the participants mathematical reserves was concluded in November 2009. In that same month, the process was filed for the approval of the Supplementary Pensions Department. 68 (A free translation of the original in Portuguese) Braskem S.A. ITR  Quarterly Information  Reference Date June 30, 2010 Unaudited Due to the withdrawal of sponsorship by the Company in June 2009, no contributions were made to the plan in 2010 (in the first half of 2009, the Company contributions were R$1,619 and participant contributions amounted to R$502). (e) Triunfo Vida The Company, due to the merger of Triunfo, sponsors Triunfo Vida, a supplementary private pension entity, which administers and executes the defined contribution private pension plan for Petroquímica Triunfos employees. On June 30, 2010, participants comprise 118 active individuals. Company contributions in the first half of 2010 were R$126 (first half of 2009  R$ 211) and participant contributions amounted to R$197 (first half of 2009  R$ 312). (f) Quattor Prev Quattor Prev is a supplementary private pension plan maintained by Quattor and its subsidiaries for their employees. The defined contribution plan is managed by BrasilPrev Seguros e Previdência S.A. On June 30, 2010, participants comprise 1,636 active individuals. The contributions of Quattor and its subsidiaries in the first half of 2010 were R$3,307 and participant contributions amounted to R$3,525. 27 Subsequent events In July 2010, the subsidiary Braskem Finance reopened its borrowing program of US$400 million (Note 15(a)) with an additional US$350 million bonds with a coupon of 7.00% p.a. maturing in May 2020, priced at 100.865% of the face value, yielding to investor (effective rate) 6.875% p.a. This amount will be used to refinance costly short-term debts, and repay certain long-term loans. * * * 69 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 24 , 2010 BRASKEM S.A. By: /s/ Marcela Aparecida Drehmer Andrade Name: Marcela Aparecida Drehmer Andrade Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
